SOMMERVILLE, J.
On motion to dismiss the appeal filed May 15, 1913: The first motion to dismiss is found in transcript No. 18,-988 on the docket of this court. 60 South. 227.1 Said motion was based upon an alleged acquiescence by the plaintiffs in the judgment rendered in the cause, and from which they had appeáled. Our order remanding the case to the district court, that the facts concerning the alleged acquiescence of the appellants might be inquired into, is found in said transcript No. 18,988.
After hearing, the district court rendered the following judgment:
“By reason of the law and the evidence being in favor thereof, it is ordered, adjudged, and decreed that there is judgment in favor of the defendant, John B. Files, and against the plaintiffs, Mrs. Ruth Wells and Earl Williams, that said plaintiffs have' acquiesced- in the judgment signed herein on June 10, 1911, by E. W. Sutherlin, judge of the First judicial district court of Louisiana, and that plaintiffs pay all cost.”
Plaintiffs appeal.
Defendant,- appellee, again moves to dismiss the appeal for the 'reason:
“That the plaintiffs have again ratified and acquiesced in the judgment of the court below by voluntary execution of deeds of sale conveying their interests as being in the proportions set forth in the said judgment.
“That they have conveyed all of their interests or claims to the property, and are without further right to prosecute this appeal, all of which is shown by certified copies of deeds hereto attached.”
*221This motion is supported by the affidavit of defendant, appellee, and by certified copies of two acts of sale of date February 15, 1913, by the two plaintiffs, to the Natalie Oil Company.
Under the authorities referred to in our former ruling in remanding this cause, and for the reasons therein given, we will remand the case again, that evidence may be taken upon the allegations in defendants’ last motion to dismiss the appeal.
It is therefore ordered that the case be remanded to the district court, in order that the facts concerning the alleged acquiescence by appellants, and the sales made by them, in the manner above indicated, may be properly inquired into. Inquiry into the merits of the case by this court will be suspended.

 131 La. 736.